 LIFETIME DOOR COMPANY13the supplements, stacking those supplements, and delivering them tothe adjoining mailroom of the Employer's plant located in NewBrunswick, New Jersey.Lifetime Door CompanyandLocal Union No. 3135, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO.CasesNos. 11-CA-2638 and 11-RC-2081.April 15, 1966DECISION AND ORDEROn January 20,1966,-Trial Examiner William W. Kapell issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices alleged in the coin-plaint and recommended that the complaint be dismissed with respectto those allegations. In addition, the Trial Examiner found merit incertain objections to the election filed in Case No. 11-RC-2081 andrecommended that the election be set aside.Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerrorwas committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this consolidated case, and hereby adopts the findings, conclusions,and recommendations of the TrialExaminer.[The Board adopted the Trial Examiner's Recommended Orderand dismissed the petition for certification of representative in CaseNo. 11-RC-2081 and vacated all prior proceedings held thereunder.]TRIAL EXAMINER'S DECISION AND REPORT ON OBJECTIONSTO ELECTIONSTATEMENT OF THE CASECase No. 11-CA-2638,a proceeding under Section 10(b) of the National LaborRelations Act, as amended,herein called the Act, was heard before Trial Examiner158 NLRB No. 3. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam W. Kapell in Orangeburg, South Carolina, on August 10 and 11, 1965,' withall parties participating pursuant to due notice on a complaint 2 issued on April 29,by the Regional Director for Region 11 of the National Labor Relations Board, here-inafter called the Board, alleging violations of Section 8(a)(1), (3), and (5) of theAct by Lifetime Door Company, hereinafter called the Respondent.The complaintin substance alleges that Respondent had interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by Section 7 of the Act by variousspecified conduct; discriminatorily discharged employee Rosa Busby; and refused tobargain with the Union as the representative of a majority of its employees in anappropriate unit.In its, duly filed answer Respondent denied any violation of the Act.The Union's objections to conduct affecting the results of an election held on Jan-uary 22 in Case No. 11-RC-2081 were consolidated for hearing with Case No.11-CA-2638 by an order of the Regional Directorissued onApril 30.All partieswere represented and were afforded full opportunity to be heard, to introduce relevantevidence, to present oral argument, and to file briefs.General Counsel and Re-spondent filed briefs which have been duly considered.Upon the entire record in thecases, and from my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt all times material herein Respondent, a corporation, has owned and operated aplant in Denmark, South Carolina, where it has beenengaged inthe manufacture ofdoors.During the year prior to theissuanceof the complaint herein, Respondent,in the course and conduct of its business operations at said plant, purchased andreceived materials valued in excess of $50,000 from points outside the State of SouthCarolina, and shipped from said plant finished products valuedin excessof $50,000to points outside the State of South Carolina.Respondent, admits, and I find, thatat all times material herein it has been engaged in commerce within themeaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, thatthe Unionis a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and settingIn November 1964 the Union began organizing Respondent's employees, and priortoDecember 1, 1964, claimed it had obtained authorization cards from a majorityof the employees designating it as their exclusive representative in a unit of its em-ployees appropriate. for the purpose of collective bargaining within the meaning ofSection 9(b) of the Act.3The parties also stipulated that by letter of December 1,1964, sent to Respondent the Union claimed to represent a majority of its employeesin the aforedescribed unit and requested recognition as their exclusive bargainingrepresentative.By letter of the same date, the Union also filed a petition in CaseNo. 11-RC-2081 for an election seeking certification as the exclusive bargaining rep-resentative of the employees in the unit hereinabove described.Pursuant thereto aDecision and Direction of Election was issued by the Regional Director on Decem-ber 31, 1964, providing for a secret-ballot election on January 22.At the election 37ballots were cast of which 6 were for and 31 against the Union.On January 27, theUnion filed timely objections to conduct affecting the results of the election, whichare more particularly described and considered,infra,under the heading "ObjectionstoElection."'All dates hereinafter refer to the year 1965 unless otherwise noted.2Based on a charge filed on January 27 by Local Union No. 3135, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, hereinafter referred to as the Union3The unit consisting of all production, maintenance, and yard employees of Respond-ent, employed at its Denmark, South Carolina, plant, exclusive of all office clerical em-ployees, professional and technical employees, guards, and supervisors as defined in theAct, as amended, was found to be appropriate by the Regional Director in his Decisionand Direction of Election and admitted by Respondent to be an appropriate unit forcollective-bargaining purposes LIFETIME DOOR COMPANY15B. TheissuesThe issues raised herein are: (1)whether Respondent engaged in conduct whichinterfered with,restrained,and coerced employees in the exercise of their statutoryrights in violation of Section 8(a)( 1); (2) whether Respondent discriminatorily dis-charged Rosa Busby in violation of Section 8(a)(3); (3)whether Respondent en-gaged in conduct which warranted setting aside the election held herein; (4) whethertheUnion commanded majority support at the time it requested recognition andbargaining,so that Respondent's failure to bargain violated Section 8(a)(5); and(5)whether employeesClydeFrazier and Benjamin Hare were supervisors withinthemeaning of the Act at all times material herein.C. The contestedsupervisory statusGeneral Counsel claims,and Respondent denies, that employeesClydeFrazier andBenjamin Hare,who allegedly participated in conduct violative of Section 8(a)(1),were at alltimes material herein,supervisors within the meaning of the Act, whoseconduct was binding on Respondent.The evidence pertaining to their status consistsof the following:Craven L. Deese, International representative of the Union,and Billy Henderson,the Union's business agent, metwithGeorge E. Alexander,Respondent'smanager,just prior to the election on January 22 to determine what employees would be eligibleto vote.Alexander handed Deese and Henderson each a list containing the names ofemployees and their job classifications(General Counsel'sExhibit No. 3), whom heclaimed were eligibleto vote.Thelist contained the names of 39 employees, in-cluding Clyde Frazier's with the job classification of maintenance supervisor, andBenjamin Hare'swith the job classification of shipping supervisor.Alexander statedthat their names somehow got on the list, and inasmuch as they were,in fact, super-visors, he asked whether their names could be stricken without preparing a new list.Deese agreed provided that the changes were initialed.A line was then drawnthrough those names,and Alexander, Deese, and Henderson each initialed thechanges, as appear onthe exhibit .4Other relevant evidence pertaining to the status of Frazier and Hare consistsof testimony by employee Rosa Busby to the effect that when she was hired inJuly 1964,she worked for about 6 weeks under the supervision of Hare, testimonyby employee Anderson Walker to the effect that on the day Rosa Busby was fired hehad a conversation with Clyde Frazier whom he described as the supervisor ofmaintenance;and the testimony of employee RichmondTyler,thatHare supervisedthree men and gave him orders concerning loading, and that Hare wore no uniformas the employees did, did not punch a time clock,and helped load trucks only inemergencies.Respondent produced no evidence relative to the status of Frazier andHare.Nor was any claim made tothe effect that they were unavailable to testify.In view of the foregoing,I find that the evidence of record is sufficient to sustain afinding that Frazier and Hare were supervisors within the meaning of the Act, whoseconduct was binding on Respondent.SeeN.L.R B. v. Tennessee Consolidated CoalCompany and Grundy Mining Company,307 F. 2d 374, 378 (C.A. 6); Wigmore,Evidence,§ 285-286 (3d ed.).D. The alleged interference, restraint,and coercionThe complaint alleges and General Counsel contends that during approximately the2 weeks prior to the election, Respondent through its supervisors and agents (1)threatened employees thatthe plant would close down,other industry would notcome in, and they would be unable to obtain other jobs in town or in South Carolinaif they voted the Union in; (2) informed employees the Company had already dis-charged one employee for meddling with the Union and would discharge other unionsupporters;(3) interrogated employees concerning their union activities and inten-tions and the intentions of other employees;(4) gave employees the impression thattheir union meetings were kept under surveillance;and (5)promised employees araise and an insurance plan if they did not vote the Union in.In support thereof General Counsel adduced testimony from several employeesthat during the 2-week period prior to the election Respondent's supervisory personneldiscussed the election and its consequences with them as follows:4 These findings are based on the uncontradieted testimony of DeeseRespondent as-serted that Alexander was no longer employed,and his whereabouts were unknown 16DECISIONSOF NATIONALLABOR RELATIONS BOARDW. E. Martin, an assistant plant manager, called W. H. Galloway and several otheremployees together while they were working, and after telling them that they couldvote as they wished, he advised them to vote "No" because .the plant would close ifthe Union was voted in, and another company planning to open a plant would changeitsmind if it learned that a union was already entrenched in town.5On the Wednesday before the election, Martin spoke to Robert Holmes and an-other employee in his group and told them that if the Union was voted in, the plantwould close down and the employees would be unable to obtain jobs in South Caro-lina because they voted the Union in.6About 8 days before the election, Martin, in talking to employee Willie Rice, askedwhether he knew anything about the Union.When Rice denied having any knowl-edge about the Union, Martin told him that if the Union was voted in, the plantwould probably close down.?About 2 weeks prior to the election Cecil Bums, conceded by Respondent to be asupervisor, summoned employee Philip Rice from his work and told him that, whilehe was not going to advise him how to vote, the plant might be closed down if theUnion won the election .8About 2 weeks before the election, Hare asked employee Richmond Tyler whetherhe had heard about the Union.When Tyler replied he had not, Hare stated he wasnot,going to tell him how to vote but if he were to vote, he would vote "No" be-cause Alexander 9 had shut the plant down in Michigan.Hare then questionedhim as to whether he had signed a union card and attended unionmeetingsto whichTyler replied that he had not.About 2 weeks before the election Alexander asked Richmond Tyler whether hehad received a slip 10 with his paycheck the previous day.Upon his affirmative reply,Alexander asked whether he knew what it was about. Tyler stated that he did not,and Alexander then asked whether he had heard a rumor abouta union coming in.When Tyler replied that he had not, Alexander advised him to vote "No" on theUnion, otherwise the plant would close down."These findings are based on the testimony of Galloway, which was not contradicted byMartin.However, prior to the hearing Respondent's attorney interviewed Gallowayprivately at the plant in preparation for the hearing, during the course of which heobtained an affidavit from Galloway stating,inter alia,that he had no conversations withsupervisory personnel concerning the Union and had not been told that the plant wouldcloseif the Union won the election. On cross-examination Galloway affirmed that hetold the truth on direct examination as related above.Based on the demeanor of Gal-loway, and also considering the environment and attendant circumstances in which hisaffidavit was obtained, I credit his testimony on direct examination.Although Respond-ent's counsel formally complied with the criteria set forth inJoy Silk Malla, Inc. v.N.L.R.B.,1,85F. 2d 732, 743 (C.AD.C), for conducting such interviews in preparationfor the hearing, I, nevertheless, feel that the environment and attendant circumstancesinwhich the interview was conducted were not conducive to a frank disclosure of thefacts by Galloway.6 The above findings are based on the testimony of Holmes, which was not contradictedby Martin.Holmes, who is illiterate,also was interviewed by Respondent's attorney priorto the hearings, and signed an affidavit by affixing his mark.On cross-examination headmitted telling Respondent's attorney, as stated in his affidavit, that no supervisorypersonnel had spoken to him about the Union except Martin,who said something aboutvoting which he had forgotten, and that neither Martin nor anyone else questioned himabout his voting or union activities.Based on Holmes'demeanor and the failure ofMartin to contradict his testimony, I credit his direct testimony, his "affidavit" to thecontrary notwithstanding.7These findings are based on the uncontradicted testimony of Rice.8 The above findings are based upon the testimony of Rice.He also was interviewedby Respondent's counsel in preparation for the hearing and signed an affidavit in whichhe stated that no supervisor had ever told him the plant would be closed if the Unionwas voted in.Based on his demeanor and the considerations related above in connectionwith the affidavits of other employees, I credit his testimony.6 George E. Alexander was admittedly the plant manager at the time.10Union's Exhibit No. 1, dated January15, and signedby Alexander, was distributed toall employees with their paychecks, and urged them to husband their money because theplant was faced with an indefinite shutdown due to a union strike at east coast ports andthe very low inventory of certain items.11Tyler also testified that Alexander told him that every one would geta raise and aninsurance policy if the Union did not come in.However, as appearsinfra,his testimonyto that effect is not credited. LIFETIME DOORCOMPANY17About a week before the election Frazier asked Richmond Tyler whether he hadheard about the Union coming in. Tyler replied that he-had,and Frazier then statedthat he was going to vote "No"because he had a family.The day before the election, Hare approached Richmond Tyler and Willie Mayewhile they were' working on the dock and informed them that Doctor Thomas 12wanted them"to knock off" (to see him).Tyler and Maye then went to see DoctorThomas, who interviewed them separately.Doctor Thomas told Tyler that a unionwas trying to get into the plant and that he had put up money for the plant con-struction,and then asked how he was going to vote.WhenTylerreplied that he didnot know, Doctor Thomas advised him to vote against the Union because they weretrying to get more industry in the area, and if the Union was voted in, the plantwould close down and he did not believe any more industry would come in.i3Conclusions as to 8(a)(1) violationsThe credited testimony of the employees hereinabove related amply demonstratesthatRespondent'ssupervisory personnel embarked on a campaign to defeat theUnion.In pursuing that end they interrogated employees concerning their unionactivities and voting intentions,and advised them that if the Union prevailed, theplant would close down'and other jobs would be unavailable in the area becausecompanies contemplating opening new plants would refuse to do so, and existingplants would decline to'hire employees -who had voted for a union. These statementsconstituted' threats of ^ economic 'reprisal contingent solely. upon the advent of theUnion, and could' have no other effect than to'inipede and coerce the employees intheir statutory rights of self-organization.The law' is well settled that such activityon the part of management is violative of Section 8(a)(1).'Daniel ConstructionCo., Inc. (United Association of Journeymen, etc.) v. N.L.R.B.,341' F. 2d 805, 813(C.A.4); N.L.R.B. v. Stanton Enterprises, Inc., d/b%a Holiday'Inn' of'Charleston,351 F. 2d 261 (C.A.4); N.L.R.B. v. Nabors, d/b/a W. C. Nabors Company,196 F.2d 272, 276 (C.A. 5), cert. denied 344 U.S. 865;Sehon Stevenson & Co. Inc.,150NLRB 675.Furthermore,even if the threats to close the plant were-construed only as a pos-sibility, they, nevertheless, would be, coercive.". . . statements on the part of man-agement to employees that it might be necessary to close the plant, made during aperiod when unionization of it its employees were sought to be effected,must beregarded as coercive, notwithstanding sincere belief that such result would follow."United Fireworks Mfg. Co., Inc. v. N.L.R.B.,252 F. 2d 428, 430 (C.A. 6). See alsoN.L R.B. v. W. C. Nabors Company, supra.Nor is there any question but that in-terrogation of employees in a background of union hostility falls within the proscrip-tion of Section 8(a)(1).N.L.R.B. v. Griggs Equipment, Inc.,307 F. 2d' 275,278 (C.A. 5).I find it unnecessary to determine whether Respondent can be held responsible forDr. Thomas' statements to Richmond Tyler.At best, they would constitute addi-sa Tyler's family doctor for about 6 years.13The conversations with Tyler are based upon his testimony on direct examination.Respondent did not call upon Hare, Frazier, Doctor Thomas, or Alexander to testify, orexplain its failure to do so, except for Alexander whom it claimed had left its employ4 months before and could not be locatedHowever, it produced no evidence to showwhat efforts if any, were made to locate Alexander.Respondent attempted to impeachTyler's testimony with his affidavit obtained by its attorney during an interview similarto those described,supra.On cross-examination Tyler denied reading the affidavit at thetime he signed it or stating to Respondent'sattorney at the time, as appears in hisaffidavit, that no supervisor had ever told him that the plant would close if the Unionwas voted in.He also denied making any statements to Respondent's attorney to theeffect that no supervisor interrogated him about his union activities or those of otheremployees.However, he admitted stating to Respondent's attorney that no supervisorhad promised him a raise or an insurance policy or other benefits if the Union were notvoted in, or asked him how he or anyone else expected to vote, except on one occasionwhen Frazier asked him but never said anything else to him one way or the other. Basedon my observation of Tyler's demeanor and the failure of Respondent to call witnessesto contradict his testimony,I credit his testimony as related above on direct examinationwith the exception of his reference to Alexander's promise of a wage increase and an in-surance policy if the Union was not voted in because his admission on cross-examinationregarding that statement and his failure to disavow his affidavit in that respect.221-731-67-vol. 158-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional evidence of coercion,which would not affect the scope or nature of theremedy provided in the order recommendedinfra,which is based on findings ofsimilar violations by Respondent's supervisory personnel.I find further that General Counsel has failed to establish by a preponderance ofthe credited evidence that Respondent made promises of economic benefits to itsemployees to influence them to vote against the Union or gave them the impressionthat their union activities were kept under surveillance.I,accordingly,shall recom-mend that such allegations in the complaint be dismissed.E. The discharge ofRosaBusbyRosa Busby was hired in July 1964.She sanded doors under the supervision ofHare for about 6 weeks,and thereafter stamped doors under the supervision of CecilBurns until January 13 when she was discharged.In November 1964 she had aconversationwith UnionRepresentative Glenn Titus,as a result of which she signedan authorization card designating the Union as her bargaining representative, andthereafter held three union meetings of employees at the home of her parents withwhom she and her husband lived.Her parents'home was located about 5 miles fromDenmark,South Carolina. -Her husband Mose, an ex-employee of Respondent, wasvery active during the union campaign in obtaining union authorization cards.On January 13 she arrived for work and punched in at 7:01 a.m.Her scheduleof work for that day called for a 7 a.m. to 5 p.m. workday.At about 5 p.m. shewas called off the job by Alexander,who in the presence of Bums, handed her acheck in payment of her day'swork.When she inquired why she was being paidso early, Alexander replied,"I understand you have been coming in late and beingabsent."She remonstrated that she was not the only one that was late or absent, andthat he would have to given her a better answer, and added,"It wasn't because I waslate or absent,itwas because of the meetings they had at my house the night before,I got fired."She admitted being late on two occasions in January,including the day on whichshe was fired,and being absent about twice during that month,once because of ill-ness and the other because of her pregnancy.On each occasion she called Respond-ent's office and spoke either with the secretary,Peggy Rhinehart,or with Burns, andwas told it was all right.She also admitted absences of 1 day in each of the monthsof August,September,and October 1964,but denied ever having received any warn-ings about lateness or absences prior to her discharge.She also claimed that Hen-riettaWalker had been absent for a whole week in December 1964,and Ertha Cecilhad also been absent for a similar period at a time she was unable to recall but thatneither one had been laid off.W. E. Martin,who was assistant plant manager at the time of Busby's discharge,testified that he overheard the conversation between Alexander and Busby on Jan-uary 13, in which Alexander told her that she had been warned before about beinglate, that Busby denied being late and claimed she was being discharged because ofa meeting the night before, and that Alexander insisted that it was because of hertardiness and absences.14Martin also testified that the employee timecards keptby Respondent had been shipped to Michigan(where the company offices werelocated)and were not available.Employee Anderson Walker testified that on the day Rosa Busby was dischargedand while he was working on the job, Frazier told him, "You had better be carefularound here because Mrs. Busby has just been fired on account of working forthe Union." 15ConclusionsViewing Busby's discharge in the light of Respondent's union hostility and its vio-lative conduct during the Union's organizational campaign, I find that Respondent14Based upon the demeanor of the witnesses and viewed in the light of all the evidence,the testimony of Busby is credited.'"On cross-examination,Walker admitted that in June while being interviewed byRespondent's attorney, he denied ever having been told that an employee has been firedor that employees would be fired if they voted for the Union, but declined to sign anaffidavit including that admission and other statements relating to the Union made byhimHe claimed that he made the foregoing admission and other statements in orderto protect his job.In view of the fact that Frazier was not called to refute the remarksattributed to him,and based on my observation of Walker's demeanor while testifying, Icredit his testimony concerning Rosa Busby as related above.His statements during hisinterview with Respondent's attorney were made under circumstances which I feel greatlydetract from their probative value. LIFETIME DOOR COMPANY19was motivated to discharge her because of her union support and activity, in viola-tion of Section 8(a)(3), and not because of her tardiness or absenteeism.Frazier'sstatement to Walker confirms that Respondent knew 'of her union activity, and alsoreveals the reason for her discharge.Furthermore, although Respondent claims thatBusby was discharged because of her absenteeism and lateness, it, nevertheless, did notproduce her timecards which would accurately reflect both the extent and frequencyof her alleged lateness and absenteeism. Its failure to produce those records sug-gests an inference to the effect that its records would not support its assertions ofsignificant absenteeism or lateness.16Viewing the entire record and, in particular, the timing of Busby's discharge, Re-spondent's threats to close the plant if the Union prevailed, and Respondent's failureto adequately demonstrate by documentary proof, the extent and frequency of hertardiness and her absenteeism, I conclude that she was discriminatorily dischargedin order to discourage unionization of the plant in violation of Section 8(a)(3) and(1).Austin Powder Company,141 NLRB 183, 187, enfd. 350 F. 2d 973 (C.A. 6).Furthermore, even conceding the existence of some grounds warranting her dis-charge, Respondent, nevertheless, was motivated to discourage union participation indischarging her. "The mere existence of valid grounds for a discharge is no defenseto a charge that the discharge was unlawful, unless the discharge was predictedsolely on those grounds, and not by a desire to discourage union activity."N.L.R.B.v. Symons Manufacturing Co.,328 F. 2d 835, 837 (C.A. 7). See alsoN.L.R.B. v.Solo Cup Company,237 F. 2d 521, 524-525 (C.A.8); N.L.R.B. v.Barberton PlasticProducts, Inc.,354 F. 2d 66 (C.A. 6).F. The allegedviolationsof Section 8(a) (5)1.The request for recognition and bargainingThe parties stipulated that Respondent received the following letter from the Unionon or about the date indicated thereon:Mr. GEORGE ALEXANDER, Plant ManagerLIFE TIME DOOR COMPANYW. Mayfield StreetDenmark, S.C.805 Hudson Ave.,Durham, N.C.December1, 1964.Dear Sir: This is to respectfully advise you that our organization, LocalUnion #3134, United Brotherhood of Carpenters and Joiners of America,AFL-CIO, represents a majority of your employees for purposes of collectivebargaining.The unit considered appropriate for purpose of collective bargainingincludesall production, maintenance and yard employees; excludes all supervisory, officeclerical, professional and technical employees, and guards as defined in the Act.It is hereby requested that you meet with the undersigned representative ofLocal Union #3135 on December 8, 1964, at 2:30 P.M. in the Company officeinDenmark, South Carolina, to discuss the wages, hours and other workingconditions of your employees in the above unit, in order that we may concludea collective bargaining covering them.If it is or is not convenient for you to meet at the above time and place pleaseletme know in order that we may select a time and place mutually convenient.Yours trulycc:Mr. J. A. Parker, DirectorSouthern States Organizing Office913-101Marietta Street Bldg.,Atlanta 3, Ga.Via CertifiedMailReturn Receipt Requested(S)Glenn C. TitusGLENN C. TITUS,Representative.18 See2Wigmore,Evidence§285 (3d ed.) ; see alsoMissouri Transit Company,et at.,116 NLRB 587, 588, enfd. 250 F. 2d 26'1 (C.A. 8), withparticular reference to inferencesto be drawn from a litigant's failure to producepertinent records. 20DECISIONS OF-NATIONAL LABOR.RELATIONS BOARD'The letter clearly requests recognition and bargaining and I accordingly find thaton or,about December 1, 1964,Respondent received an unequivocal request forrecognition and bargaining for an appropriate unit.''2.The alleged majority status of the UnionThe partiesstipulated that the 45 employees whose names appear on Joint ExhibitNo. ,1 were on Respondent's payroll for the period ending December 4, 1964, andconstituted themembership of the unit found appropriate herein for collective-bargaining purposes with the possible exception of Frazier and Hare, whose super-visory status was asserted by General Counsel and denied by Respondent.In viewof my findings,supra,that Frazier and Hare are supervisors,they are excluded fromthe appropriate unit,leaving 43 employees in the unit.General Counsel claims thatprior to its request for recognition the Union obtained union authorization cardsfrom27 ofthese employees,thereby attaining a majority status.The evidence per-taining to the solicitation ahd signing of these cards consists solely of the testimonyof Mose L. Busby,19who actively participated in the union organizational campaignduring November 1964,when either,alone or accompanied by Glenn Titus, a repre-seiitatNe of the Union,he contacted a number of employees at their respective homesor elsewhere for the purpose of solicitingthemto sign cards authorizing the Unionto represent them for collective-bargaining purposes.19At the contacts where bothof them were present,Titus, in the,presence of Busby, discussedthe Union with theemployees and asked whethef they wished to sign union authorization cards 20WhenBusby contacted employees by himself he personally solicited the employees to signthe cards.Thus,Busby testified.that he asked Ernest Davis to sign a card on No-vember 23, 1964,which Davis did after reading it; that Solomon Watson signed acard on November 19, 1964, in his presence after reading it and being requested todo so by Titus; that Malcolm Odom signed a card on November 19 in his presenceafter reading it and being solicited by Titus; and that Leola Williams signed a cardon November 18 in his presence at the solicitation of Titus after reading it and beingassured that it would not become known to Respondent.Itwas stipulatedthat if called upon to testify further, Busby would state that 19other employees 21 signed cards on the dates appearing thereon in his presence andunder circumstances similar to those under which Davis,Watson,Malcolm Odom,and Leola Williams signed their cards.The cards of the'above-named employeeswere admitted in evidence over the following objections by Respondent:(1)Thebest evidence rule required the signatories to testify in connection with the signingof their cards,(2) no union representative was present,therefore the cards are not11Respondent's answer admitted the appropriateness of the unit claimed herein.isThe husband of Rosa Busby,who previously worked for Respondent from July untilSeptember 1964, when he left to continue his schooling.isRespondent declined to cross-examine Busby or to produce evidence contradictinghis testimony,and relied wholly on legal objections to the competency of his testimony asdiscussed hereafter.w The cards contained the following:IN UNION, THERE IS STRENGTH ! ! !AUTHORIZATION CARDIhereby authorize the UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA to act as my collective bargaining agent in dealing withmy employer in regard to wages, hours and other conditions of employment, and inproceedings before the NLRB and other governmental agencies.All previous authori-zations made by me are revoked.Name(Print)--------------------------------------------------------------Address--------------------------------------------------------------------Home Telephone Number-----------------------------------------------------Employer-------------------------------------------------------------------HourlyClassification------------Dept---------------------Rate--------------------Signature---------------------------------------------------Date----------YOUR SIGNATURE WILL BE CONFIDENTIAL! Go-32BE UNION !SIGNATURE!TALK UNION!THINK UNION21These employees were Ruthie Lee Robinson, Philip Rice,WillieMae Wade, KennonKinard, Lennon Kinard, Henertta Walker, McKinley Calhoun, Betty Milhouse, JamesWashington,Anderson Walker, Ethelean Jones, Sam Johnson,Rosa M. Busby, BlondellBradham, Alma Odom, Elijuh Odom, Elonza Stokes, Willie Rice, and Rufus Washington. LIFETIME DOORCOMPANY21authorizations to the Union, (3) Respondent was denied an opportunity to cross-examine thesignatories,and (4) the cards were obtained solely for the purpose ofobtaining an election.I find no merit in Respondent's objections.The Board withcourt approval has held that witnesses to the signing of authorization cards are com-petent to testify as to the attending circumstances -,and manner in which the cardsare signed.N.L.R.B. v. Economy Food Center, Inc.,333 F. 2d 468, 471 (C.A. 7);The Colson Corp. v. N.L.R.B.,347 F. 2d 128 (C.A. 8), cert. denied 382 U.S. 904;FreeportMarble & Tile Co., Inc.,153NLRB 810. Busby clearly was solicitingcards with the approval of the Union, and at times in conjunction with a union rep-resentative (deceased at the time of the hearing).Nor was any evidence presentedto establish that the cards were signed solely for the purpose of obtaining an election.The cards clearly and unambiguously authorize the Union to represent the signa-tories, no reference is made ,therein to an election, and no evidence was presented toovercome the effect of the overt action of the employees in signing the cards.Cum-berland Shoe Corporation,144 NLRB 1268, enfd. 351 F. 2d 917 (C.A. 6).Respondent also attacked the authenticity of the card signatures but made no effortto support that contention either on voirdireexamination or cross-examination, andsimply claimed that the purported card signatures did not match the signatures ofthose employees who signed attendance lists when they appeared at prior unionmeetings (General Counsel's Exhibits Nos. 6 and 7).A comparison of the cardsignatories and the signatures appearing on the attendance lists reveals that thenames of the following employees do not even appear on the attendance lists: Blon-dell Bradham, Ruthie Lee Robinson, Willie Mae Wade, McKinley Calhoun, AndersonWalker, Alma Odom, Elijuh Odom, Kennon Kinard, Lennon Kinard, HenerttaWalker, and Ethelean Jones.The names of Willie Rice and Leola Williams areprinted on the authorization cards and written out on the attendance lists making itextremely difficult or impossible to compare their signatures.The other signaturesappearing on the authorization cards appear to match the corresponding signaturesappearing on the attendance lists.Under these circumstances and the fact that thereis testimony to the effect that Busby saw the above-named employees sign their cards,I find no merit in Respondent's attack on the authenticity of the cards. I, accord-ingly, find that the above-described cards were validly executed and may be countedin determining the Union'smajority status.Busby testified further that he and Titus visited the home of Robert Lee Holmeson November 19, 1964, at which time Titus, in the presence of Busby, asked Holmeswhether he wanted the Union to represent him.Upon being advised that he did,Titus told him he would have tosign anauthorization card.Holmes took the card,which was not filled out, and left the porch where they were talking and went intothe house to get a pencil.He returned shortly, and without saying anything handedTitus the card with the blanks filled in, including what purported to be his signature.Respondent objected to its admission in evidence and attacked its validity for thereasons heretofore stated in connection with the other cards, and especially on theground that no one saw Holmes sign the card and it did not match his signaturesappearing on the attendance lists (General Counsel's Exhibits Nos. 6 and 7), wherehis signature is printed).Ruling was reserved on its admissibility. I now rule thatHolmes' card is admissible and is hereby admitted, and may be counted in determin-ing the Union's majority status.Regardless of whether Holmes signed the card, hisreturn of the card to Titus under the circumstances clearly signified that he approvedthe signing of the card for the purpose indicated thereon.Titus and Busby also visited Richmond Tyler in the yard of his home on Novem-ber 23, 1964, where Titus asked him to sign a card authorizing the Union to representhim.Tyler assented to signing the card and, after reading it, went into his house andreturned shortly with the card signed and he handed it to Titus.Respondent inter-posed objections to its admission in evidence similar to those described above, andruling was reserved. I now find for the reasons stated in connection with the admis-sion of Holmes' card, and also on the ground that his purported signature matcheshis signature appearing on the union meeting attendance lists, that his card is admis-sible, and is hereby admitted in evidence as a valid card which may be counted indetermining the Union's majority status.Titus and Busby also called at the home of Will James Odom on November 19,1964, where Titus asked him whether he wanted'to have the Union to represent him.When Odom indicated that he did, Titus told him he would have to sign an authori-zation card.Upon learning that Odom was unable to read, Titus read the card tohim.Odom then requested his wife :to sign the card for him stating that he wasunable to write.She thereupon signed the card at his request while he and Busbywatched.The card was admitted in evidence'over Respondent's objections. 'It is 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDevident that Odom approved and ratified the signing of his card by his wife.Underthese circumstances I find that his card was validly executed and may be countedin determining the Union's majority status.General Counsel also produced and offered in evidence an authorization card pur-portedly signed by Benjamin Odom on November 19, 1964, under the following cir-cumstances: Titus in the presence of Busby asked Odom in his home whether hewanted the Union to represent him.When Odom replied that he did, Titus advisedhim that he had to sign an authorization card.Odom then stated that he wished todiscuss the matter with his wife and they withdrew to another room.A few minuteslater Odom returned with the card, handed it to Titus and said he was glad to signthe card because there was something that had to be done at the plant.Respondentalso objected to the card's admission in evidence on grounds similar to those statedwith respect to the other cards, and decision was reserved. I now find that the cardwas validly executed and it is hereby admitted in evidence.Regardless of who ac-tually signed the card, it obviously was done with Odom's approval for the purpose in-dicated thereon, and his comment on returning the card to Titus clearly so indicated.Accordingly his card may be counted in determining the Union's majority status.I, therefore, conclude that at the time .the Union requested recognition it had ob-tained 27 valid authorization cards in a unit containing 43 employees, and herebyestablished that it represented a majority of those employees.Conclusions as to the alleged violation of Section 8(a)(5)At no time after the demand for bargaining was made did Respondent convey tothe Union that it doubted its majority status.Apparently the demand was simplyignored, and it was only at the hearing about 8 months later that Respondent at-tacked the validity of the authorization cards to justify its unwarranted failure orrefusal to recognize the employees' chosen bargaining representative.When an em-ployer fails without good cause, as here, to respond to the bargaining request of theunion, and instead embarks on a course of conduct which is either calculated to, ortends to, destroy that majority, he does not demonstrate the good-faith bargainingrequired to warrant his refusal to bargain.Cactus Petroleum Inc.,134 NLRB 1254,1258.IfRespondent entertained a good-faith doubt of the Union's majority status,it should have immediately responded to the Union's demand and stated its position.22The law applicable to the instant case was clearly stated inN.L.R.B. v. PhilamonLaboratories, Inc.,298 F. 2d 176-179 (C.A. 2), cert. denied 370 U.S. 919, as follows:The act imposes a duty to bargain in good faith upon request whenever alabor organization has been designated by a majority of employees in an appro-priate bargaining unit.The employer must recognize and bargain with such anorganization whether or not it has been certified by the Labor Board.Respondent's refusal to bargain was not motivated by any good-faith doubt of theUnion's majority status but "by a rejection of the principle of collective bargaining,and by a desire to gain time in which to undermine the union."N.L.R.B. v. AustinPowder Company,350 F. 2d 973 (C.A. 6), enfg. 141 NLRB 183. Or, as the Boardstated inJoy Silk Mills:23We have previously held that an employer may in good faith insist on a Boardelection as proof of the Union's majority but that it "unlawfully refuses to bar-gain if its insistence on such an election is motivated, not by anybona fidedoubtas to the union's majority, but rather by a rejection of the collective bargainingprinciple or by a desire to gain time within which to undermine the union." Incases of this type the question of whether an employer is acting in good faithor bad faith at the time of the refusal is, of course, one which of necessity mustbe determined in the light of all relevant facts in the case, including any unlaw-ful conduct of the employer, the sequence of events, and the time lapse betweenthe refusal and the unlawful conduct.It is well established that one of the essential prerequisites for a good-faith doubtdefense is that it must not have been raised in a context of illegal union activ-ity.24The evidence shows that Respondent engaged in the unfair labor practicesdetailed hereinabove after the Union's request to bargain, whose foreseeable conse-23N.L.R.B. v. Howe ScaleCompany,311 F. 2d 502,505 (C.A. 7).29 85 NLRB 1263, 1264, enfd. 185 F. 2d 732 (C.A.D.C ), cert. denied 341 U.S. 914.4Permacold Industries,Inc.,147 NLRB 885;Master Transmission Rebuilding Corpo-ration &Master Parts, Inc.,155 NLRB 364. LIFETIME DOOR COMPANY23quence was the destruction of the Union's majority status. I, accordingly, find thatthe evidence in its, totality establishes that Respondent violated Section8(a) (5) and(1) by its failure to honor the Union's request for recognition.IV.THE OBJECTIONS TO ELECTIONSCase No. 11-RC-2081As related hereinabove,an election was held on January 22, pursuant to an orderof the Regional Director,at which 6 ballots were cast for and 31 against the Union.On January 27 the Union filed timely objections to conduct affecting the results of anelection.The Regional Director in ruling on these objections found that they pre-sented substantial and material issues of fact and issued a Decision directing, insubstance,that a hearing be held therein on the following objections,and that saidhearing be consolidated with the hearing on the complaint in Case No. 1l-CA-2638:(1)Respondent'sconduct(objections1and 2)alleged in the complaint asviolative of Section 8(a)(1) and(3), including specifically the receipt by the em-ployees of a slip 25 with their paychecks on January 15 and the conversation relatingthereto on the following day between Plant Manager Alexander and an employee inwhich the employee was threatened with economic reprisal ifthe Union was voted inand promised economic benefits if the Union was defeated(objection 3); (2) thereceipt by each employee of a letter from Respondent on or about January 13, inwhich the Union's campaign promises were evaluated in the light of Respondent'srights therein (objection No. 4); and(3) the antiunion conduct of various membersof the local community concerning the adverse consequences of voting for the Union(objection 5).In view of my findings,supra,that Respondent's interrogation of employees con-cerning their union activities and its threats to close the plant if the Union was votedin violated Section 8(a) (1) and(3 ), I conclude,as the Board has consistently held,that such conduct,a fortiori,interfered with the exercise of a free and untrammeledchoice in the election held herein.26I,accordingly,find merit in and sustainobjections 1, 2, and 3.The letter referred to in objection 4 contains,inter alia,the following admoni-tions to the employees:". . .Your vote could very well determine the future growthof Bamberg County. It could determine the economic security of your sisters, yourbrothers and your wives,your children and your friends.This Companyunder the law has no obligation to grant a single concession to this Union.The onlyway that this Union can force concessions from this Company is by a strike.ShouldthisUnion strike this Company because of wages, hours,or working conditions, thisCompany has a right under the law to replace permanently each and every workerwho goes out on strike,with no obligation to take any of them back.In that eventnot only do you fail to get what the Union promised you, but you have lost your jobas well. I am sure that the Union has not told you this1127I find that this letter,sent to the employees about a week before the election, onthe day whenone employeewas discriminatorilydischarged and during a period whenseveral employees were interrogated about their union activities and warned byRespondent about the dire consequences of voting for the Union,28 conveyed, ortended to convey,the impression to the employees that unionization of the plantwould jeopardize their jobs.The receipt of the letter under these circumstancesimparted to it a tendency to interfere with the exercise of a free and untrammeledchoice in the election.I accordingly find merit in and sustain objection 4.29In support of objection 5, several employee witnesses testified on behalf ofthe Union with respect to conversations between them and various members 30 of thelocal community,and the conduct of certain police officers as follows:11Union's Exhibit No. 1, seesupra,footnote 10.20Playskool Manufacturing Company,140 NLRB 1417, 1419;Leas&McVitty, incorpo-rated,155 NLRB 389;Ideal Baking Company of Tennessee,Inc.,143 NLRB 546, 552-553.77 Respondent stipulated that this letter was sent to the employees on the date in-dicated thereon, and was received by them in due course.28 As appearsinfra,various members of the local community also warned the employeesabout the adverse consequences to them and the community if the Union prevailed at theelection'eCf.Utica-Herbrand Tool Division of Kelsey-Hayes Company,145 NLRB 1717.80 None of these individuals were called to testify to refute the Union's testimony, norwas any explanation advanced for their failure to do so. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwo days after Rosa Busby was discharged, the Reverend James Wright, pastorof a local church in Denmark, in discussing her discharge in a conversation with her,stated that she was not discharged because, of,her lateness or absenteeism, but onaccount of the Union, and he advised her to vote against the Union because theywere not ready for it, and to tell other employees to vote against the Union.He alsoadvised her that he would see to it that she got her job back if she voted against theUnion.During their conversation he showed her a list containing the names of allthe employees at the plant and their wage rates, on which she also noticed the namesofHelen Hayes, C W. Moore, and Lucas Wright, who were not employees, butwhom she had given as references when she applied for her job at Lifetime.Cain, an insurance agent in Denmark, visited the home of Galatia Tyler, themother of Rosa Busby, on the day before the election and asked whether her daugh-terworked at Lifetime Door Company.Upon being advised that she no longerworked there, he replied that it was on account of the Brotherhood Union, and toldher to tell her daughter to vote "No" at the election, and that there would be otherplants coming into town and jobs would be "booming."Harvesta Tyler, father of Rosa Busby, in a conversation with Sinclair Guest, presi-dent of the Farm Bureau of Bamberg, South Carolina, was questioned about unionmeetings being held at his home.When Tyler replied that such meetings had beenheld, he was told by Guest, "Well, we don't want no union in this town. If theunion comes in here, it will hurt the town."Carroll, the undertaker in Bamberg, in a conversation with F. M. Milhouse wasinstructed to tell his wife, one of Respondent's employees, to vote "No" at the elec-tion because they were not ready for a union and the Union would hurt the town, andthat they were looking for more jobs and if the Union came in the jobs would goelsewhere, and the plant would close down.Denmark's Chief of Police Whetstone visited Robert Holmes at his home and toldhim not to vote for the Union because he had put up $600 to get the plant in, andif the Union was voted in the plant would close and the employees would be unableto get jobs.Sam Neeley, who operates a store selling appliances in Denmark,called uponHolmes and told him that he heard they were going to vote the Union in, that theUnion was not worth "a damn," and that he would lose his job if the Union came in.About 3 or 4 days before the election Brooker, the mayor of Denmark, who alsooperates a hardware store, sent word to employee Willie Rice to come and see himat the store to pay a bill.While at the store Brooker informed Rice that they hadcaused the Respondent to come to Denmark and if a Union came in other plantswould decline to come.On the same day while in the Ramsey Grocery where Ricetraded he was told by Ramsey that if he voted for the Union, the plant would prob-ably close down. It also appears that when Rice applied for his job at Lifetime hegave Ramsey as a reference.About 2 weeks before the election Anderson Walker, an employee, in a conver-sation with Plant Manager Alexander, asked whether his wife who was then pregnantand also worked for Respondent, would have her job back after her pregnancy.Alexander replied that she would if the Union were kept out.About a week beforethe election Carter Rhodes, a furniture dealer in Denmark with whom Walker trades,called at his home and in the conversation with him stated that if the Union wasvoted in, it would keep other jobs from coming into Denmark, that those voting forthe Union would be fired, and that it would be hard for them to get a job anywherein South Carolina.As relatedsupra,the Union held its organizing meetings at the home of the Tylers,the parents of Rosa Busby, which was located about 5 miles from Denmark on adirt road leading off from Highway 321.W. H. Galloway, who attended two meet-ings, testified that upon leaving one meeting he saw a Denmark police car at theintersection of Highway 321 and the dirt road leading to Tyler's house, moving inthe direction of Denmark about three car lengths ahead of his 'car.Richmond Tylertestified to the same effect, and that on the'following day he saw the same police caron Respondent's parking lot observing the parked cars of employees. Solomon Wat-son also testified about seeing a police car under similar circumstances.UnionRepresentative Billy G. Henderson, who attended several of the union meetings, testi-fied that his car was followed and later stopped for identification by a police car afterleaving a union meeting scheduled for January 21 at which none of the employeesappeared.However, there was no evidence indicating whether this incident cameto the attention of any employees.Although there are suspicious circumstances indi-cating that the police kept the union meetings under surveillance,I find that theevidence is too vague and indefinite to support such a conclusion:However, I findthat the uncontradicted antiunion activities of the various members of the com- LIFETIME DOOR COMPANY25munity, as related above, tended to create a fear of economic reprisal in the employ-ees,which interfered with the exercise of a free choice in the election.The effecton the employees was the same whether the townspeople were motivated to act outof personal or community interest.Nor does it matter whether their conduct canbe attributed to Respondent.The Board has held that in similar circumstances,there is no need to make a determination "whether the Employer and the business-men acted in concert to defeat the Petitioner. . .Such determination is notmaterial.The important fact is that conditions existed which prevented a freeelection "The Falmouth Company,114 NLRB 896, 901. See alsoUtica-HerbrandTool Division,145 NLRB 1717, 1719.Considering the evidence in its totality, it is recommended that the representationelection be set aside.However, in view of my findings that Respondent's refusal tobargain violated Section 8(a)(5), and my Recommended Order in that connection,I do not recommend that a new election be held.31V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. REMEDYHaving found that Respondent violated Section 8(a)(1), (3), and (5) of the Act,I shall recommend that it cease and desist therefrom and take certain affirmativeaction, including the posting of appropriate notices, designed to effectuate the policiesof the Act.'It having been found that Rosa Busby was discriminatorily laid off, I shall recom-mend that she be offered full and immediate reinstatement to her former or sub-stantially equivalent position, without prejudice to her seniority and other rights andprivileges.I shall also recommend that Respondent make her whole for any loss shemay have suffered by reason of discrimination in accordance with the formulas setforth in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & HeatingCo.,138 NLRB 716.It having been found that Respondent refused to bargain with the Union, whichrepresented a majority of the employees in an appropriate unit, I shall recommendthat, upon request, Respondent be ordered to bargain with the Union as the exclusiverepresentative of the employees in the appropriate unit.In view of the nature of the unfair labor practices engaged in by Respondent, Ishall also recommend that it cease and desist from infringing in any manner uponthe rights guaranteed employees by Section 7 of the Act.In view of the foregoing findings of fact, and upon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.At all times material herein, the Union has been a labor organization withinthe meaning'of Section 2(5) of the Act.2.At all times material herein, the Respondent has been engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in unfair laborpractices proscribed by Section 8 (a) (1) of the Act.4.By discriminatorily discharging Rosa Busby, thereby discouraging membershipin the above Union, Respondent has engaged in unfair labor practices within themeaning of Section 8 (a) (3) and (1) of the Act.5.All production, maintenance, and yard employees of Respondent employed atitsDenmark, South Carolina, plant, exclusive of all office clerical employees, profes-sional and technical employees, guards, and supervisors as defined in the Act, asamended, constitute a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.6.At all times material herein since December 1, 1964, the Union has been theexclusive representative of all the employees in the aforesaid unit for the purposes of"In view of these findings and recommendations, it would follow that the petition forcertification of representatives filed in Case No 11-RC-2081 should be dismissed, andthat all proceedings held in connection therewith will be vacated. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining with respect to rates of pay, wages, hours of employment, orother terms and conditions of employment.7.By refusing since December 1, 1964, to bargain collectively with the Union,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.9.All allegations of the compliant as to which specific findings of violations havenot been made, have not been sustained by the preponderance of the evidence.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, I recommend that the Respondent, Lifetime Door Company,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing its employees in the exercise of theirstatutory rights by coercively interrogating them about union matters, and threateningeconomic reprisals in the event the Union won the election.(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to join, form, or assist Local Union No. 3135, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection or to refrain from any and all such activities.(c)Discouraging membership in Local Union No. 3135, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, or in any other labor organization,by discharging or refusing to reinstate employees because of their union activities, orin any other manner discriminating against them with respect to their hire or tenureof employment or any other term or condition of employment.(d)Refusing, upon request, to bargain collectively with Local Union No. 3135,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, as the exclu-sive representative of its employees in the following appropriateunit,with respect torates of pay, wages, hours of employment,and other terms and conditions ofemployment:All production, maintenance, and yard employees of Respondent, employed at itsDenmark, South Carolina, plant, exclusive of all office clerical employees, profes-sionaland technical employees, guards, and supervisors as defined in the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act.(a)Upon request, bargain collectively with Local Union No. 3135, United Broth-erhood of Carpenters and Joiners of America, AFL-CIO, as the collective-bargainingrepresentative of all its employees in the above-described appropriate unit withrespect to rates of pay, wages, hours of employment, or other conditions of employ-ment,and, if an understanding is reached,embodysuch understanding in a signedagreement.(b)Offer Rosa Busby immediate and full reinstatement to her former or substan-tially equivalent job, without prejudice to any seniority or other rights and privileges,and make her whole for any loss of pay in the manner described in the section of thisDecision entitled "The Remedy."(c)Notify Rosa Busby if presently serving in the Armed Forces of the UnitedStates of her right to full reinstatement upon application in accordance with theprovisions of the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under ,the terms of this Recommended Order.(e)Post at its plant in Denmark, South Carolina, copies of the attached noticemarked "Appendix." 32 Copies of said notice, to be furnished by the Regional Direc-tor for Region 11, shall, after being duly signed by Respondent's representative, be82 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words,"the Recommended Order of aTrial Examiner" in the notice. In the event that the Board's Order is enforced by adecree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words"a Decisionand Order." LIFETIMEDOOR COMPANY27posted by Respondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that such notices are not altered, defaced, or covered by anyothermaterial.(f)Notify the Regional Director for Region 11, in writing, within 20 days fromthe date of the receipt of this Decision, what steps Respondent has taken to complyherewith.3331 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 11, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith."APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate ,the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the Act by coercively interrogating ouremployees concerning their union activities, or threatening economic reprisalsin the event the plant becomes unionized.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form, join, orassist Local Union No. 3135, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.WE WILL NOT discourage membership in Local Union No. 3135, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, or any otherlabor organization, by discharging or refusing to reinstate employees because oftheir union activities or in any other manner discriminating against them inregard to their hire or tenure of employment, or any term or condition ofemployment.WE WILL offer Rosa Busby immediate and full reinstatement to her formeror substantially equivalent position, without prejudice to her seniority and otherrights and privileges previously enjoyed.WE WILLmake whole RosaBusby forany wages lost as a result of the dis-criminatory termination of her employment on January 13, 1965.WE WILL NOT refuse to bargain with the aforedescribed Union as the exclu-sive bargaining representative of our employees in the appropriate unit notedbelow with respect to wages, rates of pay, hours of employment, and other termsand conditions of employment.WE WILL bargain, upon request, with the above-named labor organization asthe exclusive bargaining representative of all employees in the bargaining unitdescribed below with respect to wages, rates of pay, hours of employment, orother terms of employment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All production, maintenance, and yard employees of Respondent, em-ployed at its Denmark, South Carolina, plant, exclusive of all office clericalemployees, professional and technical employees, guards, and supervisorsas defined in the Act, as amended.All our employees are free to become, or refrain from becoming, members of theabove-named labor organization, or any other labor organization.LIFETIME DOOR COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of her right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the Armed Forces. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any questions concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, 1831 NissenBuilding, 310 West Fourth Street, Winston-Salem,North Carolina,Telephone No.723-2911,Extension 302.Kayser-Roth Hosiery Co., Inc.andAmerican Federation of Ho-sieryWorkers, AFL-CIO.'Case No. 11-CA-2674.April 18,1966DECISION AND ORDEROn September 27, 1965, Trial Examiner Lloyd Buchanan issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain action, as set forth inthe attached Trial Examiner's Decision.He also found that Respond-ent had not engaged in other unfair labor practices alleged and rec-ommended dismissal of those allegations.Thereafter,Respondentfiled exceptions to the Decision, and the General Counsel filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions, and brief, andthe entire record in this case, and hereby adopts the findings,2 con-clusions, and recommendations 3 of the Trial Examiner.i Between the filing of the charge and the hearing in this case,the Charging Unionmerged with another union,and is now known as Textile Workers Union of America,Hosiery Division,APT.--CIO.Althoughthe complaint was not formally amended at thehearing, the record reveals that all parties were aware of the merger and the namechange, and that no confusion as to identity has resulted therefrom.2We find it unnecessary in this case to consider whether the first-numbered paragraphof the notice posted on the bulletin board by the Respondent on or aboutApril8, 1965,would, standing alone, constitute a violation of Section 8(a) (1). In the light of theother unfair labor practices in which Respondent engaged,particularly Plant Superintend-entWagoner's statement to employees while referring to the notice that employees couldbe definitely hurt by signing a union card,we believe it clear,and we find,that the noticewas calculated to and had the effect of restraining and coercing employees in the exerciseof Section 7 rights.We adoptpro forma theTrial Examiner's finding, to which no exceptions were taken,that Pinyatello was discharged for reasons unconnected with his union activities.3We agree with the General Counsel that the notice should be more directly relatedto the specific violations found than was done in the Trial Examiner's notice.However,to obviate possible compliance questions that might arise if the Order and notice were notfully congruent,we are also reformulating the Recommended Order.158 NLRB No. 10.